Supreme Court of the United States
                                                                                Office of the Clerk
                                                        Washington, DC 20543-0001
                                                                                                                                          Scott S. Harris
                                                                                                                                          Clerk of the Court
                                                                                                                                          (202)479-3011
                                                                                                   August 10, 2015




Court of Criminal Appeals of Texas
I   y~vi 1 -wt-   y-v4-   I   1/11 -*-v» i *-» *~* I   r\ •*-» *-* *~v *-» I